In re Ratcliff, Theodore; — Defendant^); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 274-566.
The relator represents that the district court has failed to act timely on an application for post-conviction relief he has filed on or about May 30, 1991. If relator’s representation is correct, the district court is ordered to consider and act on the appli*666cation. If relator s representation is incorrect, the district court is ordered to accept, file, and act upon' the relator’s application which is herewith transferred to the district court.